EXHIBIT 10.47D

SEPARATION AGREEMENT WITH RANDY R. WIESE

 

THIS SEPARATION AGREEMENT (the "Agreement") is made and entered into on May 17,
2018, by and among CSG SYSTEMS INTERNATIONAL, INC.  ("CSGS"), a Delaware
corporation, CSG SYSTEMS, INC. ("Systems"), a Delaware corporation, and RANDY R.
WIESE (the "Executive"). CSGS and Systems collectively are referred to in this
Agreement as the "Company."

WITNESSETH:

WHEREAS, Executive and the Company have previously entered into an Amended and
Restated Employment Agreement dated November 19, 2015, and as further amended on
November 17, 2016 (the "Employment Agreement"), pursuant to which Executive
currently serves as an Executive Vice President and Chief Financial Officer of
the Company; and

WHEREAS, the Executive will retire from the Company which will include, among
other things, relinquishing the position of Chief Financial Officer; and

WHEREAS, when effective, such retirement will give rise to certain rights under
the Employment Agreement; and

WHEREAS, the Company and the Executive have agreed to terminate the Executive’s
employment under Paragraph 10(d) of the Employment Agreement, and the Company
and Executive mutually desire to arrange for such termination to be accomplished
upon terms and conditions intended both to provide Executive with certain
compensation and benefits and to provide for an orderly transition of
Executive's duties within the Company;

NOW, THEREFORE, in consideration of the terms and provisions set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

 

 

1.

Separation Pursuant to Paragraph 10(d) of the Employment Agreement. The Company
and the Executive agree to terminate the Executive’s employment under Paragraph
10(d) of the Employment Agreement.

 

 

2.

Resignation; Continued Employment for Transition Services.  Executive will
continue his employment as an Executive Vice President and Chief Financial
Officer of the Company under and pursuant to the terms of the Employment
Agreement until May 17, 2018 (the "Resignation Date"), and on such date
Executive will cease to be an Executive Vice President and Chief Financial
Officer of the Company.

 

 

--------------------------------------------------------------------------------

 

Executive will continue his employment as a non-executive employee of the
Company after the Resignation Date through July 1, 2018 (the "Retirement Date"),
and the Company agrees in all events (other than Executive's death or
termination for Cause) to continue Executive's employment from the date of this
Agreement through the Retirement Date regardless of any disability of Executive
and will not take any action to terminate the employment of Executive prior to
the Retirement Date, except for Cause and only in the event that Cause actually
exists. Until the Resignation Date, Executive will continue to have the
responsibilities, duties, and authorities currently associated with his
positions as an Executive Vice President and Chief Financial Officer of the
Company.

After the Resignation Date, and through the Retirement Date, Executive's
employment will be in a non-executive, non-officer capacity solely to assist, as
requested by the Chief Executive Officer of the Company, with the transition of
his previous duties to other employees of the Company. After the Resignation
Date, Executive (i) will not have any duties or perform any functions for the
Company or any subsidiary or affiliate of the Company corresponding to the
duties or functions of an officer of the Company or any subsidiary or affiliate
of the Company; except, however, activities related to Executive’s resignation
or removal from positions with any direct or indirect subsidiaries or affiliates
of the CSGS other than Systems, and (ii) will not perform any policy-making
functions for the Company or any subsidiary or affiliate of the
Company.  Executive hereby resigns as an officer of and from all other positions
with CSGS and Systems, effective on the Resignation Date, and the Company
accepts such resignation. The Company and Executive will use their respective
best efforts to effect Executive's resignation or removal from all positions
with any direct or indirect subsidiaries or affiliates of CSGS other than
Systems as soon as practicable after the Resignation Date.

 

 

(a)

Compensation in Respect of Continued Employment.

 

 

(i)

Compensation from Resignation Date to Retirement Date.   Executive's
perquisites, and expense reimbursements under Paragraphs 6, 7, and 8 of the
Employment Agreement from the Resignation Date through the Retirement Date will
remain the same as those in effect on the date of this Agreement as a
non-executive employee of the Company.  The Executive’s base salary from the
Resignation Date through the Retirement Date will be adjusted to an annual rate
equal to fifty percent (50%) of his base salary in effect as of the date of this
Agreement.  Such salary and employee benefit programs will continue to be
administered in accordance with the Company's regular payroll practices.

 

2

 

--------------------------------------------------------------------------------

 

 

(ii)

Annual Incentive Bonus Eliminated. The Executive will not be entitled to any
amounts for his annual incentive bonus for 2018, as described under Paragraph 5
of the Employment Agreement.

 

 

 

(iii)

Unused Vacation.  Any unused vacation earned pursuant to paragraph 8 of the
Employment Agreement as of the Retirement date shall be forfeited by the
Executive.

 

 

 

(iv)

Equity Incentives. Effective on the Resignation Date, all of Executive's then
existing unvested shares of Restricted Stock Awards (as shown in the table
below) and all related accrued dividends (“Unvested RSAs”) from the Company
(symbol: CSGS) will automatically vest in full and be earned and distributed to
Executive in accordance with their terms.

 

 

Date of Award

Number of Unvested RSAs

2/19/2015

3,652

3/23/2016

10,417

2/25/2016

5,613

2/23/2017

9,280

2/23/2017

6,960

 

 

Total

35,922

 

 

 

(v)

Resignation from Stock Repurchase Committee. The Stock Repurchase Committee of
the Company is comprised of certain members of the Company's senior management
and is generally responsible for the governance and administration of the
repurchase of shares of CSGS. This Agreement constitutes the immediate
resignation of Executive from the Stock Repurchase Committee, and the Company
hereby accepts such resignation.

 

 

 

(vi)

Stock Ownership Guideline Termination. The Company has a policy in effect
whereby the Executive is required to hold shares equivalent to one times his
base salary. The Company agrees that such stock holding requirement will no
longer apply to Executive after the Resignation Date. However, Executive shall
continue to comply with all applicable

3

 

--------------------------------------------------------------------------------

 

 

securities and other laws and Company policies with respect to dispositions of
CSGS stock.

 

 

 

(vii)

Electronic Devices. As of the Retirement Date, Executive shall be entitled to
retain as his own property the Company-owned computer, iPad, and iPhone which he
currently uses and all personal information contained on each such device,
including Outlook Contacts and Calendar entries. The Company shall have its IT
department remove all confidential or proprietary material from such devices,
and the office of the CISO shall audit such devices for compliance.

 

 

 

(viii)

Personal Effects. The Company shall arrange for the professional packing of
Executive's personal effects in his office and the shipment of such items to his
personal residence.

 

 

(b)

Death of Executive. If Executive dies prior to the date on which he becomes
entitled to receive (and has received) all compensation and benefits which he is
due under Paragraph 10(d) of the Employment Agreement, the Unvested RSAs, or
this Agreement (without duplication), then the Company shall pay to his estate
all such compensation when otherwise due, and all such equity and benefits when
otherwise payable, as though Executive had not died.

 

 

3.

Definition of "Cause". For purposes of this Agreement, "Cause" means only (i)
Executive's confession or conviction of theft, fraud, embezzlement, or other
crime involving dishonesty associated with the Company, (ii) Executive's
certification of materially inaccurate financial or other information pertaining
to the Company or any of the subsidiaries of the Company with actual knowledge
on the part of Executive that such financial or other information was
inaccurate, (iii) Executive's refusal or willful failure to cooperate with an
investigation by a governmental agency pertaining to the financial or other
business affairs of the Company or any of the subsidiaries of the Company unless
such refusal or willful failure is based upon a written directive of the Board
of Directors of CSGS or the written advice of counsel, (iv) a material breach by
Executive of any of his fiduciary duties to the Company or any of the
subsidiaries of the Company and, if such breach is curable, Executive's  failure
to cure such  breach within ten  (10) days after Executive's receipt of a
written notice from the Board of Directors of CSGS setting forth in reasonable
detail the particulars of such breach, or (v) willful and material misconduct or
fraud on the part of Executive in the performance of Executive's duties under
this Agreement as determined in good faith by the Board of Directors of CSGS.

4

 

--------------------------------------------------------------------------------

 

 

 

4.

Continuing Obligations. The following provisions of the Employment Agreement are
incorporated in this Agreement by this reference and will remain in effect from
and after the Retirement Date as follows:

 

 

(a)

Nondisclosure. Paragraph 11 of the Employment Agreement (regarding the
nondisclosure of confidential information, trade secrets, or proprietary data)
will remain in effect in accordance with its provisions.

 

 

(b)

Non-Solicitation of Employees. Paragraph 18 of the Employment Agreement
(regarding the non-solicitation of employees) will remain in effect in
accordance with its provisions.

 

 

(c)

Post-Termination Noncompetition. Paragraph 19 of the Employment Agreement
(regarding post-termination noncompetition) will remain in effect in accordance
with its provisions.

 

 

5.

Compensation, Benefits, and Other Payments Pursuant to Paragraph 10(d) of the
Employment Agreement. The Company and Executive agree that, unless the
employment of Executive is terminated by the Company for Cause prior the
Resignation Date, on the Resignation Date Executive will become entitled to all
of the compensation, benefits, and other payments which are provided pursuant to
Paragraph 10(d) of the Employment Agreement and that such compensation,
benefits, and other payments will be payable in accordance with the terms and
upon the conditions set forth in Paragraph 10(d) of the Employment Agreement;
for such purpose, the provisions of Paragraph 10(d) of the Employment Agreement
are incorporated in this Paragraph 5 by this reference.

 

 

(a)

The amount payable to Executive pursuant to Paragraph 10(d)(ii) of the
Employment Agreement is $2,580,441 (two million, five hundred eighty thousand,
four hundred forty-one).  Considering the payment provisions in paragraph
10(d)(ii) of the Employment Agreement, and the Section 409A deferral
requirements as outlined in paragraph 16(a) of this Agreement, the payment
amounts and timing thereof are agreed to as follows:

 

 

 

 



5

 

--------------------------------------------------------------------------------

 

Payment

Pay Date

Amount

1

1/11/2019

1,505,257.25

2

2/8/2019

215,036.75

3

3/8/2019

215,036.75

4

4/5/2019

215,036.75

5

5/3/2019

215,036.75

6

5/31/2019

215,036.75

Total

 

2,580,441.00

 

 

 

 

 

 

 

(b)

The Resignation Date shall serve as the "Termination Date" for purposes of
Paragraph 10(d) of the Employment Agreement, except for paragraph 10(d)(iv) for
which the Retirement Date shall serve as the Termination Date.  Because
Executive will be entitled to continue to participate in the Company benefit
plans as a non-executive employee through the Retirement Date as noted in
2(a)(i) above, and then for one (1) year from the Termination date at the
Company’s expense as specified in Paragraph 10(d)(iv) of the Employment
Agreement.  For clarification and the avoidance of doubt, because the
Executive’s Retirement Date in on July 1, 2018, the Executive will continue to
receive benefit coverage as an employee through July 31, 2018 at the Company’s
expense; thereafter, the Executive shall receive post-employment benefits at the
Company’s expense until July 31, 2019.  Executive's COBRA rights shall not
commence until the date on which Executive is no longer entitled to participate
in such benefit plans (i.e., August 1, 2019).  

 

 

6.

Nonassignability. Except for those rights that may accrue to Executive’s family
or estate in the event of his death or disability, neither this Agreement nor
any right or interest of Executive under this Agreement shall be subject, in any
manner, to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, whether voluntary or involuntary, by operation of law or
otherwise, and any attempt at such will be void. No compensation or benefit due
Executive under this Agreement shall in any way be subject to the debts,
contracts, liabilities, engagements or torts of Executive or subject to
attachment or legal process against Executive.

 

 

7.

Entire Agreement; Modification. Except as specifically set forth in Paragraph 4
and Paragraph 5 of this Agreement with respect to specified provisions of the
Employment Agreement incorporated in this Agreement, this Agreement will
supersede the Employment Agreement in its entirety as of the Resignation Date,
and the Employment

6

 

--------------------------------------------------------------------------------

 

 

Agreement will cease to have any further force or effect from and after the
Resignation Date. This Agreement sets forth the entire agreement and
understanding of the promises concerning the subject matter of this Agreement
and supersedes all prior agreements, arrangements, and understandings relating
to that subject matter including, without   limitation, the Employment Agreement
(except as specifically set forth in the preceding sentence). No term or
provision of this Agreement may be modified or extinguished, in whole or in
part, except by a writing which is dated and signed by the patties to this
Agreement. No representation, promise, or inducement has been made to or relied
upon by or on behalf of the Company or Executive concerning the subject matter
of this Agreement which is not set forth in this Agreement. In particular,
Executive acknowledges and agrees that he is not entitled to receive from the
Company any severance, incentive, or other compensation or payment related to
his services to the Company or the termination of his employment by the Company,
other than the compensation and payments specifically set forth in this
Agreement).

 

 

8.

Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by a written instrument signed by the patty charged
with such waiver or estoppel.

 

 

9.

Notices. All notices or communications hereunder shall be in writing, addressed
as follows:

 

To the Company:

 

CSG Systems International, Inc.

6175 S. Willow Drive, 10th Floor

Greenwood Village, CO 80112

Attn: Chief Executive Officer bret.griess@csgi.com

 

and

CSG Systems, Inc.

6175 S. Willow Drive, 10th Floor

Greenwood Village, CO 80112

Attn: Chief Executive Officer bret.griess@csgi.com

 

 

 

7

 

--------------------------------------------------------------------------------

 

To Executive:

Randy Wiese

17662 Nina Street

Omaha, Nebraska 68130

kwiese1@cox.net

 

and

Andrew Shoemaker, Esq.

Shoemaker, Ghiselli & Schwartz, LLC

1811 Pearl Street

Boulder, CO  80302

 

All such notices shall be conclusively deemed to be received and shall be
effective: (i) if sent by hand delivery, upon receipt, (ii) if sent by e-mail,
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission, or (iii) if sent by registered or certified mail, on the
fifth day after the day on which such notice is mailed.

 

 

10.

Source of Payments. All cash payments provided for in this Agreement will be
paid from the general funds of the Company. Executive's status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of the Company.

 

 

11.

Payment Acceleration upon Anticipated Change of Control. If the Company enters
into any definitive agreement whereby all or substantially all of the assets or
stock of the Company is to be acquired by an unrelated third patty, then the
Company agrees that it will pay to Executive within ten (10) business days after
the signing such definitive agreement by the parties thereto all payments to
which Executive is entitled under this Agreement but which are then unpaid. For
avoidance of doubt, if the payment required under this Section 11 would cause
additional taxes and interest to be incurred under Section 409A, then the
provisions of Section 16 will be applied to avoid such a result.

 

 

 

12.

Federal Income Tax Withholding. The Company may withhold from any compensation
or benefits payable under this Agreement all federal, state, city, or other
taxes to the extent required pursuant to any law or governmental regulation or
ruling.

 

 

13.

Severability. If any provision of this Agreement is held to be invalid, illegal
or unenforceable, in whole or part, then such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

8

 

--------------------------------------------------------------------------------

 

 

 

14.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, and all of which together will constitute
one document.

 

 

15.

Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

 

 

16.

Section 409A Compliance.

 

 

(a)

Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A- 2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
("Section 409A"), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-l(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A- 1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but
not limited to, being paid pursuant to a fixed schedule or specified date
pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will
be administered, interpreted and construed accordingly. Notwithstanding the
foregoing provisions of this Agreement, if the payment of any compensation or
benefits under this Agreement would be subject to additional taxes and interest
under Section 409A because the timing of such payment is not delayed as provided
in Section 409A(a)(2)(B)(i) of the Code, and Executive constitutes a specified
employee within the meaning of Section 409A(a)(2)(B)(i) of the Code, then any
such payments that Executive would otherwise be entitled to during the first six
months following Executive's separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code shall be accumulated and paid on the date
that is six months after Executive's separation from service (or if such payment
date does not fall on a business day of the Company, the next following business
day of the Company), or such earlier date upon which such amount can be paid
under Section 409A without being subject to such additional taxes and interest.

 

 

(b)

All taxable reimbursements pursuant to this Agreement shall be made in
accordance with Treas. Reg. § 1.409A-3(i)(l)(iv) such that the reimbursements
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under this

9

 

--------------------------------------------------------------------------------

 

 

Agreement during Executive's taxable year may not affect the amounts reimbursed
in any other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of Executive's taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

 

17.

Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado. Any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the state or
federal courts having jurisdiction in Denver, Colorado. Each of Executive and
the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that he or it may have to the
laying of venue of any such suit, action, or proceeding in any such court. If
any dispute arises under this Agreement after a change in control of the Company
has occurred, then the acquiring company shall pay the reasonable legal and
associated fees of Executive reasonably incurred in connection with such
dispute, regardless of the outcome of such dispute, unless it is determined that
such dispute was initiated by Executive in bad faith and without a substantial
basis in belief or fact.

 

 

18.

Terms. The term "affiliate" means any subsidiary, any officer, director or
employee of the Company or any subsidiary, and any former officer, director or
employee of the Company or any subsidiary.

 

 

19.

Successor Obligations. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place. As used in this Agreement, "Company" includes both
the Company as defined above and any such successor to the Company's business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.

 

 

20.

Reimbursement of Professional Advisor Fees. The Company shall pay Executive's
legal counsel and 2018 financial/tax advisor/preparation fees, up to $8,000.00,
incurred in connection with Executive's resignation and separation from the
Company and the negotiation of this Agreement, promptly upon receipt of
documentation of such fees.

 

 

10

 

--------------------------------------------------------------------------------

 

 

21.

Directors and Officers Insurance Coverage.

 

 

(a)

General. The Company hereby covenants and agrees that, so long as Executive
shall continue to serve as an officer or director of the Company (or its
subsidiaries or affiliates) and thereafter so long as Executive shall be subject
to any possible proceeding by reason of the fact that Executive was an officer
or director of the Company (or its subsidiaries or affiliates), the Company
shall, subject to Section 2l(b) below, use reasonable efforts to obtain and
maintain in full force and effect directors' and officers' liability
insurance  ("D&O Insurance") in reasonable amounts from established and
reputable insurers, and Executive shall be a covered party under such D&O
Insurance to the maximum extent of the coverage available for any director or
officer of the Company.

 

 

(b)

Commercial Reasonableness. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain D&O Insurance if the Company determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage is reduced by exclusions so as to provide an insufficient benefit
and D&O Insurance is in fact not provided for the other directors and officers
of the Company.

 

 

(c)

Change in Control. In the event of a Change in Control pursuant to which the
Company or any successor is obligated to provide D&O Insurance for a period of
time following the effective date of the transaction or to purchase a D&O
Insurance tail policy, Executive shall be a covered party under such D&O
Insurance or tail policy to the maximum extent of the coverage available for any
director or officer of the Company.

 

 

22.

Waiver and Release. Promptly after the Retirement Date, Executive and the
Company will enter into a mutual waiver and release of all claims against the
other (and in respect of the Company, its officers, directors, agents, and
employees), whether known or unknown, in a form mutually acceptable to the
Company and Executive. Such release shall, on the part of Executive, contain
provisions customarily included in a release executed by an employee in
consideration of payments or benefits received by the employee in connection
with the employee's termination of employment.

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

CSG SYSTEMS INTERNATIONAL, INC.

 

 

 

By: _/s/ Bret C. Griess________________

 

Chief Executive Officer

 

 

 

CSG SYSTEMS, INC.

 

 

 

By: _/s/ Bret C. Griess______________ _

 

Chief Executive Officer

 

 

 

/s/ Randy R. Wiese

 

Randy R. Wiese

 

 

 

 

 

 

 

 

 

12

 